Citation Nr: 0617170	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for insomnia, claimed 
as sleep problems and agitation.

2.  Entitlement to service connection for depression and 
anxiety.

3.  Entitlement to service connection for a vision disorder, 
claimed as visual color invasion.

4.  Entitlement to service connection for weakness, claimed 
as a result of exposure to lysergic acid diethylamide (LSD).

5.  Entitlement to an initial evaluation in excess of 10 
percent for status post tonsillectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to November 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and June 2003 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the veteran requested and was scheduled 
for a Board hearing via videoconference in March 2006.  
However, in a written statement received in April 2006, the 
veteran requested cancellation of this hearing.  Therefore, 
all due process has been met with respect to the veteran's 
hearing request.


FINDINGS OF FACT

1.  The objective medical evidence of record does not 
establish that insomnia, claimed as sleep problems and 
agitation, is related to military service, including to 
exposure to LSD.

2.  The objective medical evidence of record does not 
establish that depression and anxiety are related to military 
service, including exposure to LSD.

3.  The objective medical evidence of record does not 
establish that a vision disorder, claimed as visual color 
invasion, is related to military service, including exposure 
to LSD.

4.  The objective medical evidence of record does not 
establish that weakness is related to military service, 
including exposure to LSD.

5.  The veteran's service-connected status post tonsillectomy 
disability is characterized by hoarseness but no evidence of 
thickening or nodules of the cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.


CONCLUSIONS OF LAW

1.  Insomnia, claimed as sleep problems and agitation, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Depression and anxiety were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A visual disorder, claimed as visual color invasion, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Weakness, claimed as due to LSD exposure, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  The criteria for an initial evaluation in excess of 10 
percent for status post tonsillectomy are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6599-6516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a September 2002 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  Also, the 
veteran was advised, by virtue of a detailed March 2003 
statement of the case (SOC) and June and July 2003 and 
October 2005 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the March 2003 SOC contained the reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  As the Federal Circuit Court has stated, it 
is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims for 
service connection are being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.  With regard to the claim for an initial 
increased rating, the Board finds no prejudice to the veteran 
due to the issuances of the rating criteria in March 2003, 
the extensive communications between the RO and the veteran, 
and the qualified representation afforded the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).




The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

B.  Factual Background

The veteran's service medical and personnel records show that 
he received LSD as a voluntary participant in Army Chemical 
Warfare experiments in 1963.  A psychotropic drug, EA 3443, 
was administered in September 1963.  His records also reflect 
exposure to Compound Irritant CS 30785 in October 1963.

Upon separation in August 1963, the veteran's visual and 
psychiatric examinations were normal.  The veteran reported 
no eye trouble, sleeping trouble, depression, or excessive 
worry.

In a February 2000 private treatment record, the veteran 
complained of feeling weak and run down.  He was unable to 
sleep at night.  He woke up three or four times and felt 
nervous.

An August 2002 VA outpatient record shows the veteran had no 
prior psychiatric history and complained of an inability to 
sleep since he was a voluntary subject of LSD experimentation 
between 1960 and 1962.  He remembered hallucinations.  
Currently, he saw colors at night and averaged about four 
hours of sleep.  He reported intermittent depressive episodes 
over the past 40 years, generally regarding family crises.  
The veteran indicated that his energy varied.  The assessment 
was insomnia.

A September 2002 VA clinical record shows the veteran 
reported feeling down and depressed.  He was sleeping much 
better since the previous appointment due to prescription 
medication.  He saw colors once or twice a week when he 
closed his eyes.  The assessment was insomnia, resolving, 
possibly related to sequelae from LSD experimentation.

In March 2005, the veteran underwent VA examination for 
vision.  His claims file was reviewed.  He complained of 
periodic blurred vision, periodic pressure sensation behind 
his eyes, and weekly episodes of flashing spots of blue light 
in front of both eyes.  Following optical examination, the 
assessment was refractive error, pterygium of the left eye, 
and subjective "blue spot" phenomenon without ocular 
etiology.




In April 2005, the veteran underwent VA psychological 
examination.  His claims file was reviewed.  He saw no 
combat.  Months before his enlistment would have been 
completed, he and his company were approached by a recruiter 
seeking volunteers for the U.S. Army Chemical Research 
experimentation at Edgewood Arsenal.

While there, he underwent four tests.  First was an anti-
cholinergic glycolate that lasted 72 hours with observation 
for some time before and after administration of the chemical 
from September 16 to September 19, 1963.  Second was a test 
of esophageal motility with Mylaxin on October 2, 1963 that 
lasted minutes.  The third was a test of the maleate form of 
an aerosol of LSD that lasted 72 hours from October 10 to 
October 12, 1963, with observations for some time before and 
after administration of the chemical.  The fourth was a test 
with an irritant to produce lacrimation.

The veteran was released for a three-day pass after the anti-
cholinergic challenge and after the LSD challenge.  He 
reported no ill effects from either chemical test, went on 
his pass, and returned uneventfully.  No adverse effects were 
noted in the observational notes recorded at the time of the 
testing.  The examiner noted that he reviewed the original 
records in detail.  He never was observed to hallucinate, he 
did not report any hallucinations, and his personal journal 
suggested that he found the LSD experience to be "very 
delightful."  He did not report the anti-cholinergic 
challenge to be particularly disabling, although he was noted 
to be somewhat clumsy and uncoordinated for a period of a few 
hours when the chemical reached its peak effect.  He 
recovered to baseline well within the 72 hours allotted to 
each test.

The veteran was at Edgewood from September 1, 1963, to 
October 31, 1963.  He asserts that he was also misted by an 
airplane with some sort of chemical while standing in 
formation in an open area.  He also contends he was exposed 
to tests of treadmill stress-induced hyperthermia followed 
immediately by hypothermic challenges in cold rooms while 
testing protective thermal equipment.  No records were 
submitted for the equipment tests, although such tests were 
conducted at Edgewood during the time the veteran was there, 
and he may have been a research subject in these tests.

With regard to his current disorders, the veteran complains 
of malaise that he experienced for two years after discharge.  
He has also complained of a sleep disorder that caused nausea 
and a blinking blue light in his vision that disturbed his 
dreams and woke him up.  He likens this to the hallucinations 
he had during the LSD experience.  He has complained of a 
visual disturbance during waking hours of the same blue 
light.  The veteran also described the onset of joint pain 
and muscular weakness soon after his discharge that made 
rotating his head very painful and reduced his range of 
motion.  He claimed he was handicapped for these joint and 
muscle pains for about two years and that he received medical 
care.  These records were not available.

The veteran claims that his symptoms of muscle ache, joint 
pain, and limitations of range of motion have been constant 
since 1964, but that he managed to cope until 1997.  He 
claimed anxiety, depression, and sleep disturbance for a 
similar length of time.

The examiner noted that the veteran had trouble remembering 
details from 40 years ago and appeared to misremember details 
for which there were extensive records from that time period.  
Specifically, he thought he was at Edgewood for six months 
and hallucinated wildly during the LSD challenge.  There were 
no objective signs and symptoms of mental disorder other than 
the subjective report of anxiety and depression.  The changes 
on psychological testing from 1963 to 2005 suggested an 
increase in hypochondriasis, depression, and hysteria.

The examiner concluded that there were no obvious mental 
disorders proven, and none that could be related in some 
obvious way to the Edgewood experience.  He did note a 
previous diagnosis in the record of an anxiety disorder, not 
otherwise specified in November 2002.  After reviewing the 
records, the examiner noted that while the anti-cholinergic 
challenge could have resulted in considerable effect, the 
veteran received only a single dose and showed very little 
compromise of function for a very brief period of time.  He 
then returned to a completely normal baseline status and was 
certified as fit for additional experimentation.  Likewise, 
his experience with LSD was only one dose, and the 
observational notes specifically indicated that he did not 
hallucinate at any time during the 72 hour observational 
period, despite his claims to the contrary 40 years later.  
The examiner could not conclude with absolute certainty that 
he did not experience adverse psychological effects from the 
experimentation, but it certainly did not appear that he did.

There was nothing in the veteran's claims file to document 
the heat and cold stressor testing he described.  This 
testing, however, did occur at Edgewood during the veteran's 
time period.  The peculiar joint pains he had experienced may 
in some way have been related to these tests, although at the 
time, these tests were considered innocuous, and subjects for 
these tests were included as controls for the subjects 
exposed to anti-cholinesterase and anti-cholinergic agents.

Also in April 2005, the veteran underwent VA neurological 
examination.  He complained of some fatigue and weakness over 
the years.  The examiner noted a general medical report in 
the veteran's file that showed there was no clear evidence of 
LSD causing any physical damage to those who were exposed to 
it.  Adverse reactions to LSD during chemical warfare testing 
may have occurred, but they became apparent within the first 
two years after testing.  Individuals who did not experience 
any adverse effects during this time would appear to have 
little cause for concern.  The veteran complained of fatigue 
and weakness over the years.

The impression was that the veteran had a history of LSD 
exposure.  At present, his neurological examination was 
normal.  The examiner found no evidence of weakness or any 
other neurological disability.  Based on these findings and 
those contained in the claims file, the examiner did not feel 
that the veteran's complaint of weakness, which was not 
detectable on examination, was caused by or was the result of 
his previous chemical exposure.



C.  Discussion

Based on the record, the Board finds a lack of supporting 
evidence to warrant a favorable decision regarding the 
veteran's claims of entitlement to service connection.

With regard to insomnia, the veteran was first diagnosed with 
this disorder in August 2002.  There is no indication in his 
treatment records that the insomnia is related to military 
service, including exposure to LSD.

Likewise, a diagnosis of anxiety, not otherwise specified, 
was apparently given in November 2002.  However, the April 
2005 examiner found no obvious mental disorder proven.

As to a vision disorder, the March 2005 VA examiner 
determined that the assessment was subjective blue spots 
without ocular etiology.

With regard to all three of these claimed disorders, the 
veteran has offered his opinion that they are related to his 
exposure to LSD and other chemicals in service.  While we 
respect his right to offer his opinion, and agree that the 
evidence shows the veteran was exposed to chemical testing in 
service, the veteran has not been shown to have the requisite 
knowledge and experience to competently opine on the etiology 
of these disorders.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).
Afforded far more weight is the opinion of the VA physician 
who examined the veteran and thoroughly reviewed the evidence 
of record.  This opinion, provided in April 2005, indicated 
that the veteran very quickly returned to a normal baseline 
after being exposed to chemical testing.  Those exposed to 
these chemicals, who did not experience adverse effects 
within two years, had very little cause for concern.  Based 
on this analysis, the VA examiner concluded that, while he 
could not conclude with absolute certainty that the veteran 
had no adverse effects from the chemical testing, it 
certainly did not appear that he did.




Given this evidence, the Board finds that the evidence 
against the veteran's claims of entitlement to service 
connection for insomnia, depression and anxiety, and a vision 
disorder, outweighs the evidence in favor of these claims.  
Thus, they must be denied.  See, Gilbert, supra.

With regard to the veteran's complaints of weakness due to 
LSD exposure, the Board notes that he complained of these 
symptoms in February 2000 and during the April 2005 VA 
neurological examination.  However, no diagnosis was given, 
either in the private medical records or the VA examination 
report.  Specifically, the April 2005 VA report shows the 
neurological examination was normal.  The veteran's 
complaints of weakness were not detectable on examination.  
There was no evidence of any other neurological disorder.

Without a diagnosis of a current disability, the Board cannot 
award service connection for the claimed disorder.  See 
Degmetich, supra.  Nevertheless, the April 2005 VA 
neurological examiner opined that if there was any diagnosis 
regarding the veteran's complaints of weakness, it was not 
felt to be caused by or the result of his previous chemical 
exposure.

Consequently, the evidence preponderates against the claims 
of entitlement to service connection for insomnia, depression 
and anxiety, a vision disorder, and weakness, the benefit-of-
the-doubt doctrine is inapplicable, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Increased Rating for Tonsillitis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's status post tonsillectomy disability is rated 
10 percent under the criteria of 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6599-6516 (2005).  Status post tonsillectomy is not 
listed on the Rating Schedule, and the RO assigned DC 6599-
6516 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded as the first two numbers of the most closely related 
body part and "99."  See 38 C.F.R. § 4.20 (2005).

Under DC 6516, chronic laryngitis is to be rated 10 percent 
with hoarseness and inflammation of the cords or mucous 
membrane, and 30 percent with hoarseness and thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  38 C.F.R. § 4.97, DC 6516.

In May 2003, the veteran underwent VA examination for his 
tonsil disability.  His claims file was reviewed.  He stated 
that since service he had experienced persistent hoarseness 
and difficulty swallowing.  The swallowing difficulty was 
more noticeable with solids and resulted in difficulty 
breathing.  On clinical evaluation, there was no erythema of 
the pharynx and no post-nasal drip.  He was status post 
tonsillectomy.  The sinuses were nontender, and there was no 
nasal deformity.  He was noted to be hoarse.  The diagnosis 
was a history of tonsillectomy in February 1963.

Subsequently, the veteran underwent radiographic examination 
of his throat in May 2003.  There were no filling defects or 
abnormal outpouchings identified.  Double and single contrast 
images of the esophagus demonstrated no intrinsic or 
extrinsic abnormalities.  A hiatal hernia was present at the 
gastroesophageal junction.  No reflux was observed.  The 
impression was hiatal hernia and no visualized abnormalities 
in the oropharynx or hypopharynx.

Based on this evidence, the Board cannot find that an 
increase to a 30 percent disability evaluation is warranted 
under DC 6516.  Specifically, the medical evidence of record 
fails to show the veteran demonstrated any of the additional 
criteria associated with this rating, including thickening or 
nodules of the cords, polyps, submucous infiltration, or pre-
malignant changes.  Therefore, an increase is not warranted.

While the veteran complained of difficulty swallowing and was 
diagnosed with a hiatal hernia in May 2003, service 
connection for this issue was denied in August 2003, and the 
veteran has not initiated an appeal as to that matter.

In an effort to afford the veteran the highest possible 
evaluation, the Board has evaluated his disability under all 
related diagnostic codes.  However, none provide criteria to 
rate the veteran's specific disability.  See 38 C.F.R. 
§ 4.97, DCs 6502-6524 (2005).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's status post tonsillectomy disability, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in August 2002, has his status 
post tonsillectomy been more disabling than as currently 
rated under this decision.


ORDER

Service connection for insomnia, claimed as sleep problems 
and agitation, is denied.

Service connection for depression and anxiety is denied.

Service connection for a vision disorder, claimed as visual 
color invasion, is denied.

Service connection for weakness, claimed as a result of 
exposure to LSD, is denied.

An initial evaluation in excess of 10 percent for status post 
tonsillectomy is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


